Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on February 23, 2022, have been carefully considered.  Claims 4 and 15 have been canceled; no new claims have been added.
Claims 1-3, 5-8, 11-14, and 16-22 are presently pending in this application.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 12-22; 
	b. The 35 U.S.C. 103 rejection of claims 1, 3, and 8 as being unpatentable over Chen et al. (CN 107298442); and
	c. The 35 U.S.C. 103 rejection of claim 2 as being unpatentable over Chen et al. (CN 107298442) as applied to claim 1, and further in view of Kaixi (CN 102583368).
	Applicants have (1) amended claim 1 by incorporating therein the subject matter of now-canceled claim 4 (indicated in the previous Office Action as containing allowable subject matter), and (2) rewritten claims 6 and 7 in independent form (also indicated in the previous Office Action as containing allowable subject matter).

Allowable Subject Matter
Claims 1-3, 5-8, 11-14, and 16-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed preparation method of a photocatalytic composite material, wherein plant leaves are subjected to a soaking pretreatment to obtain a template biomass, followed by impregnating, in a molybdenum source-sulfur source aqueous solution, the template biomass to obtain a composite material precursor, and calcining the composite material precursor to obtain the photocatalytic composite material, wherein a concentration of a molybdenum source in the molybdenum source-sulfur source aqueous solution is 0.05 mol/L to 1 mol/L.
As stated in the previous Office Action, while Chen et al. teach a concentration of sulfur source comparable to that recited in claim 3, the concentration of ammonium molybdate tetrahydrate disclosed in this reference is not within the range now recited in claim 1.  Additionally, the molybdenum disulfide prepared in the preparation disclosed in Chen et al. is in the shape of petals (paragraph [0025] of Chen claims 12-22.  Chen et al. further do not teach or suggest the claimed mass contents of biomass carbon or of molybdenum sulfide.
Further, Chen et al. do not teach or suggest the limitations of claims 6 and 7, regarding either the ratio of volume of molybdenum source-sulfur source aqueous to a mass of the template biomass, or the impregnation time and calcination temperature.  See, for example, paragraph [0021] of Chen et al., which teaches hydrothermal reaction conditions of 120-180°C and time of 12-24 hours for the admixture of biomass carbon, ammonium molybdate tetrahydrate, and thiourea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 21, 2022